UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AHMED HUSAIN ZUBAIR,

                             Plaintiff,                            1:20-CV-1313 (CM)
                     -against-                             ORDER DIRECTING ORIGINAL
                                                                  SIGNATURE
CON EDISON COMPANY OF NY, et al.,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff brings this action pro se. He submitted his complaint and his consent to

electronic service of Court documents without original signatures. Rule 11(a) of the Federal

Rules of Civil Procedure provides that “[e]very pleading, written motion, and other paper must

be signed by at least one attorney of record in the attorney’s name – or by a party personally if

the party is unrepresented.” Fed. R. Civ. P. 11(a); see Local Civil Rule 11.1(a). The Supreme

Court has interpreted Rule 11(a) to require “as it did in John Hancock’s day, a name handwritten

(or a mark handplaced).” Becker v. Montgomery, 532 U.S. 757, 764 (2001).

       Plaintiff is directed to resubmit the signature pages of his complaint and his consent to

electronic service of Court documents with original signatures to the Court within thirty days of

the date of this order. Copies of the signature pages are attached to this order.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:   February 18, 2020
          New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               2
